Writ of habeas corpus to release the defendant on his own recognizance, or, in the alternative, fixing bail under Queens County Indictment No. 1392/95.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of fixing bail on Queens County Indictment No. 1392/95 in the sum of $25,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative. Thompson, J. P., Altman, Goldstein and McGinity, JJ., concur.